                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                CASE NUMBER 1:20CV66


JANE ROE,                                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
UNITED STATES OF AMERICA, et al.,             )
                                              )
       Defendants.                            )

                DEFENDANT CIRCUIT EXECUTIVE JAMES N. ISHIDA’S
                MOTION TO DISMISS INDIVIDUAL CAPACITY CLAIMS

       Now Comes Circuit Executive James N. Ishida, United States Court of Appeals of the

Fourth Circuit, and hereby moves to dismiss Plaintiff’s Complaint, pursuant to Fed. R. Civ. P.

12(b)(6), for failure to state a claim upon which relief can be granted.

       In support of the Motion, a memorandum of law is contemporaneously filed herewith, and

incorporates the contents of the same by reference as if fully set forth herein.

       This the 5th day of June, 2020.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
                                              CARLOTTA P. WELLS
                                              Assistant Branch Director

                                              s/Joshua Kolsky
                                              JOSHUA M. KOLSKY
                                              Trial Attorney
                                              D.C. Bar No. 993430
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street NW Washington, DC 20005
                                              Tel.: (202) 305-7664
Fax: (202) 616-8470
E-mail: joshua.kolsky@usdoj.gov

R. ANDREW MURRAY
UNITED STATES ATTORNEY

s/Gill P. Beck
GILL P. BECK
Assistant United States Attorney
N.C. State Bar No. 13175
Room 233, U.S. Courthouse
100 Otis Street
Asheville, North Carolina 28801
Phone: (828) 271-4661
Fax: (828) 271-4327
Email: Gill.Beck@usdoj.gov
